Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed September 14, 2020, is a reissue of U.S. Patent 10,183,281 (hereafter the '281 patent), which issued from U.S. application Serial No. 15/341,715 (the ‘714 application) with claims 1-8 on January 22, 2019.  The ‘281 patent is a continuation of U.S. application Serial No. 14/753,623 (the ‘623 application) filed June 29, 2015, now U.S. Patent 9,643,163 (the ‘163 patent).

Non-Compliant Amendment
The amendments to the specification and claims filed 09/14/2020 are improper.  The amendments do not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendments have been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(B)(1), the precise point in the specification must be identified where any added or rewritten paragraph is located.  Additionally, pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The non-compliance issue is as follows:
	The amendment to the specification does not identify the precise point in the specification, i.e., by column and line numbers, where the paragraph to be amended is located.  The amendment to the specification also uses strikethrough rather than single bracketing to delete subject matter.  See MPEP 1453(V)(A).
	The amendment to claim 1 uses double bracketing at two occurrences at line 4 rather than single bracketing to delete subject matter.  Also, the double bracketed word “is” at line 4 is not present in issued claim 1, and thus, is improperly shown as being deleted.  Said word “is” should not be present in the claim.
	Additionally, bridging lines 4-5, amended claim 1 has added the phrase “a phosphate compound comprising” relative to issued claim 1 without underling.
	Claim 3 in the amendment has changed the dependency of issued claim 3 from claim 1 to claim 2 without underlining and bracketing.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-17 directed to a transesterification catalyst, a catalyst slurry, a compound, a biodiesel fuel product, a method of facilitating a transesterification reaction, and a reusable transesterification catalyst.  Claims 1, 9 and 13-17, as presented in the non-compliant amendment of 09/14/2020, are independent and representative.
1. (Currently Amended)  A transesterification catalyst comprising a double metal salt, wherein the double metal salt has the formula ZxQy(PO4)nH2O where x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8, and wherein the [[the]] double metal salt comprises [[is]] a phosphate compound comprising a first metal phosphate with the metal selected from the group consisting of potassium, sodium and lithium and a second metal phosphate with the metal selected from the group consisting of calcium, magnesium and barium.

9. (New)  A catalyst slurry for use in a transesterification process comprising: a triglyceride-containing oil or fat; and a double metal salt having the formula ZxQy(PO4)nH20, wherein: Z consists of potassium, Q consists of calcium, x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8.

13. (New) A compound having the formula: ZxQy(PO4)nH20, wherein: Z is selected from the group consisting of potassium, sodium and lithium, Q is selected from the group consisting of calcium, magnesium and barium, x 1s a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, n is a rational integer in the range from 4 to 8, and wherein the compound is a transesterification catalyst.

14. (New)  A biodiesel fuel product comprising. an alkyl ester; and a transesterification catalyst comprising a double metal salt having the formula ZxQy(PO4)nH20, wherein: Z consists of potassium, Q consists of calcium, x 1s a rational number in the range from 0.5 to 4, y 1s a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8; wherein the transesterification catalyst is capable of being separated from the alkyl ester and reused.

15. (New)  A method of facilitating a transesterification reaction comprising: using a reusable transesterification catalyst in the transesterification reaction, wherein the reusable transesterification catalyst is recovered from a transesterification product comprising an alkyl ester, and wherein the reusable transesterification catalyst comprises a double metal salt having the formula ZxQy(PO4)nH20, wherein: Z consists of potassium, Q consists of calcium, x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8.

16. (New)  A transesterification catalyst comprising a double metal salt, wherein the double metal salt comprises a first metal phosphate with the metal selected from the group consisting of sodium, potassium and lithium and a second metal phosphate with the metal selected from the group consisting of calcium, magnesium and barium.

17. (New)  A reusable transesterification catalyst comprising a double metal salt having the formula ZxQy(PO4)nH20, wherein: Z consists of potassium, Q consists of calcium, x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8; and wherein no leaching of metal ions from the catalyst into the transesterification reactant mixture occurs, and the catalyst is capable of being separated from transesterification reactants and products and reused.
	
	Claims 1 and 16 recite “A transesterification catalyst”.  Similarly, claim 17 recites “A reusable transesterification catalyst”.  Claim 13 recites “wherein the compound is a transesterification catalyst.  According to the ‘281 patent specification, the recited compound, i.e., ZxQy(PO4)nH2O, is the transesterification catalyst.  In particular, the paragraph bridging cols. 3-4 of the ‘281 patent specification states (emphasis added):
According to the various illustrative embodiments provided herein, the presently disclosed transesterification catalyst is a solid, heterogeneous compound having the general formula ZxQy(PO4)nH2O, where Z is selected from Group 1 metals including potassium, sodium and lithium, Q is selected from Group 2 metals including calcium, magnesium and barium, x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8. M can be any ceramic substrate such as, for example, zirconia, silica, alumina, or combinations thereof. The Group 1 and Group 2 alkali metals form a double metal salt catalyst, the phosphate (PO4)n makes it insoluble and the ceramic provides the solid support, in certain illustrative embodiments.

Claim 2 and its dependent claims 3-5 are product-by-process claims.  As set forth in MPEP 2113, “’[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature’ than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)”.

Claim Rejections - 35 USC § 251
Claims 9-12, 14 and 15 are rejected for lack of any defect in the original patent and lack of any error in obtaining the original patent under 35 U.S.C. 251.
During prosecution of the ‘623 application, a restriction requirement mailed 02/17/2016 was made between the following three groups:

    PNG
    media_image1.png
    213
    621
    media_image1.png
    Greyscale

In the response filed 04/18/2016, Applicant elected Group I, claims 1-7.  Applicant further noted that “[t]he claims from Groups II and III have been cancelled without prejudice.  Applicant reserves the right to pursue these cancelled claims in one or more divisional applications.”  The non-elected claims were cancelled in the amendment filed 10/25/2016, and the ‘623 application eventually issued as the ‘163 patent with claims directed only to the compound.
The ‘715 application, which issued as the ‘281 patent, is a continuation of the ‘623 application.  The ‘715 application never contained any claims other than those directed to “[a] transesterification catalyst”, which claims are patentably indistinct from the compound prosecuted in the parent ‘623 application (which issued as the ‘163 patent).  For example, while the preliminary amendment filed with the ‘715 application on 11/02/2016 states to cancel claims 1-20, there were never any claims 1-20 in the ‘715 application.  The only claims filed with the ‘715 application were claims 21-30 directed to the transesterification catalyst.  Ultimately, 21, 22, 24 and 26-30 in the amendment filed 08/07/2017 issued as claims 1-8 of the ‘281 patent.
As set forth in MPEP 1412.01(I):
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.  Compare with In re Doyle, 293 F.3d 1355, 63 USPQ2d 1161 (Fed. Cir. 2002) where the court permitted the patentee to file a reissue application to present a so-called linking claim, a claim broad enough to read on or link the invention elected (and patented) together with the invention not elected. The non-elected invention(s) were inadvertently not filed as a divisional application.

Relative to the compound/catalyst claims that issued in the ‘163 and ‘281 patents, reissue claims 9-12, 14 and 15 are directed to non-claimed, patentably distinct subject matter and thus, cannot be recovered by reissue.  Reissue claims 9-12 are directed to a catalyst slurry for use in a transesterification process.  Reissue claims 14 and 15 are directed to a biodiesel fuel product and a method of facilitating a transesterification reaction, respectively.  Reissue claims 9-12 are patentably distinct from the compound/catalyst because reissue claims 9-12 do not require the particulars of the compound/catalyst for patentability, and because the compound/catalyst can be used to make something other than an alkyl ester, such as acrylates from methylmethacrylate, or can be used in polyethylene terephthalate (PET) polymer manufacturing from ethylene glycol and either dimethyl terephthalate or terephthalic acid (see col. 1, lines 31-36 of the ‘281 patent).  Reissue claims 9-12 do not require the particulars of the compound/catalyst for patentability because the compound in claims 9-12 is taught by Lourer et al, “Powder Diffraction Data of Potassium Calcium Phosphate KCaPO4·H2O,” Vol. 2, issue 4, Dec. 1987, pp. 253-254, which teaches loose powder of KCaPO4·H2O (see entire document).  
The product in reissue claim 14 is the product of the process in reissue claim 15.  Reissue claims 14 and 15 are patentably distinct from the compound/catalyst because, as noted above, the compound/catalyst can be used to make something other than an alkyl ester.  Furthermore, for the same reasons give above for reissue claims 9-12, reissue claim 14 does not require the particulars of the compound/catalyst for patentability.
Accordingly, reissue claims 9-12, 14 and 15 would not have been included with elected Group I.
As stated above, a restriction requirement was made in the ‘623 application, Applicant permitted the elected compound claims to issue as the ‘163 patent, and also permitted patentably indistinct claims to issue in the ‘281 patent from a continuing application.  Such was done without filing a continuing application on non-elected invention(s) or on non-claimed patentably distinct subject matter, such as the subject matter in reissue claims 9-12, 14 and 15.  The reissue applicant’s failure to timely file a continuing application to present patentably distinct reissue claims 9-12, 14 and 15 is thus not a defect in the original patent or an error in obtaining the original patent.  Accordingly, such is not correctable by reissue of the original patent under 35 U.S.C. 251.

Claims 1-8, 13 and 16 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During prosecution of the ‘281 patent in the ‘715 application, Applicant presented the following independent claim 21 in the preliminary amendment filed 11/02/2016:

    PNG
    media_image2.png
    141
    661
    media_image2.png
    Greyscale

In response to prior art rejections, claim 21 was amended as follows in the amendment filed 08/07/2017:

    PNG
    media_image3.png
    229
    500
    media_image3.png
    Greyscale

With respect to the prior art relied upon to reject claim 21, Applicant argued the following in the accompanying Remarks filed 08/07/2017:

    PNG
    media_image4.png
    617
    632
    media_image4.png
    Greyscale

Claim 21 ultimately issued as claim 1 of the ‘281 patent.
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North America Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restates this test as follows:
1) determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
2) determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
3) determine whether the reissue claims were materially narrowed in other aspects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
As to step 1, reissue claims 1-8 and 13 are broader than issued claim 1 at least because the metal of the first metal phosphate, i.e., the metal “Z”, can now be potassium, and the metal of the second metal phosphate, i.e., the metal “Q”, can now be magnesium in reissue claims 1-8 and 13, whereas in issued claim 1 the metal of the first metal phosphate is limited to sodium and lithium, and the metal of the second metal phosphate is limited to calcium or barium.  Reissue claim 16 is essentially the same as claim 21 as it existed in the preliminary amendment filed 11/02/2016, and thus lacks all of the amendments to claim 21 made in the amendment filed 08/07/2017.
As to step 2, the broader aspects of the reissue claims relate to subject surrendered in the ‘715 application to secure the ‘281 patent.  With respect to reissue claims 1-8 and 13 and as seen above, in response to prior art rejections, potassium was removed from Z, magnesium was removed from Q, and Applicant noted that claims 21 and 22 were amended so that Z is selected from the group consisting of sodium and lithium, and Q is selected from the groups consisting of calcium and barium.  In fact, Applicant noted that magnesium was removed from the claim, and specifically argued that Small and Kumar contain magnesium.  With respect to reissue claim 16, Applicant has entirely eliminated the amendment to claim 21 made in the amendment filed 08/07/2017 in response to the prior art rejections.
As to step 3, reissue claims 1-8 and 13 have not been materially narrowed in other respects so as to substantially avoid recapture.  Notably, the only amendments in reissue claim 1 are broadening by addition of surrendered potassium for the first metal and surrendered magnesium for the second metal, or are editorial changes.  Accordingly reissue claims 1-8 and 13 do not avoid recapture.
Further, as to step 3, reissue claim 16 is of the same scope as the claim “canceled” during original prosecution, i.e., is of the same scope as claim 21 in the preliminary amendment filed 11/02/2016, and thus, claim 16 does not avoid recapture.  The recapture rule bars the patentee from acquiring, through reissue, claims that are in all aspects (A) of the same scope as, or (B) broader in scope than, those claims canceled from the original application to obtain a patent.  Ball Corp. v. United States, 729 F.2d at 1436, 221 USPQ at 295.  See also MPEP 1412.02(III)(A)(1).

Claim Objections
Claims 13 and 17 are objected to because of the following informalities:  In each of claims 13 and 17, “H20” should be “H2O”.  Appropriate correction is required.

Duplicate Claims
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Though claims 3 and 4 have different wording, they both require that second metal in claim 2 is calcium.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-8, 10, 11, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing because Z and Q have not been defined in the claim; it is unclear how the first and second metal phosphates are related to Z and Q; and it is unclear how “a phosphate compound” at lines 4-5 is related to the double metal salt having the chemical formula at line 2.  The same applies to dependent claims 2-8.
Claim 10 is indefinite because “the double media salt” and “the reaction media” lack positive antecedent basis in claim 9.  The same applies to dependent claim 11.
Claim 16 lacks clarity because the claim does not have a clearly specified formula.  Claim 16 is directed to a double metal salt which is a phosphate compound with a first metal phosphate and a second metal phosphate where no details as to the specific stoichiometry between the first metal phosphate and the second metal phosphate of the double metal salt are given.  This leads to a general lack of clarity as to the real composition of the catalyst.
Claim 17 is indefinite because “the transesterification reactant mixture” lacks positive antecedent basis in claim 17.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 recites: “The transesterification catalyst of claim 1, wherein the catalyst is heterogeneous.”  However, as set forth at col. 3, lines 59-61 of the ‘281 patent specification, the transesterification catalyst, i.e., the double metal salt compound, in claim 1 is heterogenous.  In particular, col. 3, lines 59-61 states “the presently disclosed transesterification catalyst is a solid, heterogeneous compound having the general formula ZxQy(PO4)nH2O”.  Accordingly, claim 6 does not further limit the transesterification catalyst in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2,084,511 to Small (hereinafter “Small”).
Small teaches sodium magnesium phosphate and potassium magnesium phosphate (p. 1, 1st col., line 39; and p. 1, 1st col., lines 42-46), which read on the claimed transesterification catalyst.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skogareva et al, Russian Journal of Inorganic Chemistry, Vol. 56, No. 7, pp. 1004-1011, (2011) (hereinafter Skogareva”).
Skogareva teaches sodium calcium tripolyphosphate, Na0.4Ca2.3P3O10·4H2O, (p. 1005, 1st col.), which reads on the claimed transesterification catalyst.

Claims 1, 2, 5-8, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al, “Phase assemblage study and cytocompatibility property of heat treated potassium magnesium phosphate-silicate ceramics,” J. Mater. Sci.: Mater. Med., (2009), 20:1689-1695 (hereinafter “Kumar”).
Kumar teaches MgKPO4·6H2O (section 2.1 on p. 1690), which reads on the claimed transesterification catalyst.  Since MgKPO4·6H2O is the same material as here claimed, it is inherently active in the temperature ranges in claims 7 and 8.

Claims 1-8, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lourer et al, “Powder Diffraction Data of Potassium Calcium Phosphate KCaPO4·H2O,” Vol. 2, issue 4, Dec. 1987, pp. 253-254 (hereinafter “Lourer”).
Lourer teaches loose powder of KCaPO4·H2O (see entire document), which reads on the claimed transesterification catalyst.  Since the KCaPO4·H2O powder is the same material as here claimed, it is inherently active in the temperature ranges in claims 7 and 8, and inherently provides the properties of no leaching of metal ions as here claimed and is capable of being separated from transesterification reactants and products and reused, as per claim 17.

Claims 1, 2, 5-8, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Nabaphite Mineral Date,” https://web.archive.org/web/20120111013809/http://www.webmineral.com/data/Nabaphite.shtml, 2012 (hereinafter “Nabaphite”).
Nabaphite teaches NaBaPO4·9H2O (see entire document), which reads on the claimed transesterification catalyst.  Since NaBaPO4·9H2O is the same material as here claimed, it is inherently active in the temperature ranges in claims 7 and 8.

Claims 1, 2, 5-8, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chauhan et al, “Growth and characterization of struvite-Na crystals,” Journal of Crystal Growth, 401, 2014, pp. 221-226 (hereinafter “Chauhan”).
Chauhan teaches NaMgPO4·7H2O (see Abstract), which reads on the claimed transesterification catalyst.  Since NaMgPO4·7H2O is the same material as here claimed, it is inherently active in the temperature ranges in claims 7 and 8.

Claims 1-8, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,658,549 to Geiersberger et al (hereinafter “Geiersberger”).
Geiersberger teaches CaNaPO4 in water (Example I at col. 2), which reads on the claimed transesterification catalyst.  Since the CaNaPO4 in water is the same material as here claimed, it is inherently active in the temperature ranges in claims 7 and 8.

Claims 1, 2, 5-8, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,863,494 to Kang et al (hereinafter “Kang”).
Kang teaches KMgPO4, as per instant claim 16, as a catalyst (see Abstract and col. 4, lines 6-11).  The catalyst is prepared by dissolving magnesium nitrate hydrate, potassium hydroxide and ammonium phosphate in water to obtain an aqueous solution, and then impregnating the aqueous solution into alpha-alumina carrier by incipient impregnation or liquid phase impregnation, followed by drying at 120°C for 10 hours or more (see col. 4, lines 24-37).  The resulting KMgPO4 inherently has water as per the chemical formula in instant claims 1, 2, 5-8 and 13, particularly in view of the fact that the ‘281 patent’s preparation example calcines at 400-500°C for a minimum of 4 hours (see col. 5, lines 34-43).  Thus, water from Kang’s aqueous solution remains with the KMgPO4 after heating and/or the KMgPO4 picks up moisture from the air.  Since Kang’s catalyst is the same as here claimed, it is inherently active in the temperature ranges in claims 7 and 8.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,183,281 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jerry D Johnson/
Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991